Detailed Action
Response to Arguments
Applicant's appeal brief filed February 7, 2021 (“the brief”) has been fully considered and is persuasive.  
On pages 23-26 of the brief, Applicant argues, with respect to the rejection of claim 18 over Yoon in view of Frantzen, that it is not obvious to use the method of Frantzen to create the clip of Yoon because of the structural differences, specifically the thinness of the clip of Frantzen compared to that of Yoon.
The examiner agrees that due to the thickness of the clip of Yoon, along with the clip seemingly manufactured by bending a sheet of material, that it would not be obvious to form the Yoon clip by cutting from a sheet of material (which is generally regarded as having a thickness less than 6mm). Thus, the rejection of claim 18 over Yoon in view of Frantzen is withdrawn.
On pages 26-28 of the brief, Applicant argues, with respect to the rejection of claim 18 over Frantzen in view of Yoon, that there is no motivation to form the clip of Frantzen with the outline of the Yoon clip, and, that a clip having the shape taught by Yoon can’t be used with the opening pin of Frantzen.
The examiner agrees that Yoon does not teach any benefit, advantage, or another reason one of skill in the art would modify the clip taught by Frantzen to have the gap separating the biasing and occlusion arms taught by Yoon. This gap seems to merely be a product of the manufacturing process, i.e. bending a sheet of material to form the clip. Thus, the examiner agrees that one of skill in the art would not modify the structure of the Frantzen clip with the gaps taught by Yoon. The examiner also agrees that it is not predicable to use the opening means of the Frantzen clip, i.e. the pin, if the gaps of Yoon were provided because the occlusion arms would not be as rigid.
Therefore, the rejection of claim 18 over Frantzen in view of Yoon is withdrawn.

Allowable Subject Matter
Claims 18-41 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest a preloaded occlusion clip made via cutting and compressing, and comprising a respective gap separating each of the pair of occlusion arms from a respective one of the pair of biasing arms along a majority of a dominant longitudinal dimension of the occlusion clip, in combination with the other limitations of claim 18.  
Other than Yoon and Frantzen discussed above, the closest prior art is USPGPub No. 2014/0058411 (“Soutorine”). Soutorine teaches cutting a clip from a sheet of material and heating the clip to form its closed (memory shape) position (para. [0118]). In the closed position, the occlusion arms are spaced from each other to minimize the pinching/cutting effect (paras. [0026], [0084], [0086] & [0118]). The clip is subsequently opened by cooling (para. [0118]). Thus, Soutorine fails to explicitly teach preloading the occlusion arms in a compressing step. While Frantzen teaches forming a preloaded clip by compressing the occlusion arms, it is not predictable if modifying Soutorine to preload the arms will allow the arms of the clip to open to the desired/suitable position upon cooling of the clip. Soutorine also teaches away from preloading the arms as detailed above.
Soutorine also fails to explicitly teach a respective gap separating each of the pair of occlusion arms from a respective one of the pair of biasing arms along a majority of a dominant longitudinal dimension of the occlusion clip. The prior art, Yoon for example, teaches clips having the claimed gaps. However, these gaps seem to be merely a product of the manufacturing process, i.e. bending a sheet of material to form the clip. Yoon, and the other art, do not teach any benefits, advantages, or another reason one of skill in the art would modify the gaps of Soutorine to be longer in the longitudinal direction.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726